DETAILED ACTION
Status of Claims:
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	Step 2 states “dissolving…to prepare a slurry” it is not clear how the powder can be dissolved to prepare a slurry when a slurry requires suspended solids.
	Step 2 states “enabling the screened powder carrier to completely absorb…” The term “enabling” renders the claim indefinite because it is not clear if it is the previous step of adding 
	Step 5 states “loading a microorganism…and wrapping…” it is not clear if these are active steps in the claimed process or results of step 4. It is not clear what steps other than adding (step 3) and distributing (step 4) would result in the microorganism being loaded on an inner pore of the soaked powder carrier. It is further not clear what “wrapping the microorganism on a surface…by adhesion” is limited to. Specifically it is not clear how a microorganism can be wrapped. 

Regarding Claim 3:
	The claim states that the powder has “a particle size greater than 200 mesh” it is not clear if the particle is greater than 200 mesh or if it is limited to mesh sizes greater than 200. This limitation is not clear because a particle size greater than 200 mesh would include sizes that would not be considered a powder.

Regarding Claim 7:
	The claim states “sequence of steps (1), (2) and (3) is not unique…” This limitation renders the claim indefinite because it is not clear what “unique” is referring to.  Specifically it is not clear if “not unique” means that the steps are known or if “not unique” means that the steps are not separate from each other. 

Regarding Claim 8:


Regarding Claim 8:
	The claim states “to improve a concentration of the soaked powder.” This limitation renders the claim indefinite because it is not clear what is considered to be an improvement in concentration.

Regarding Claim 13:
	The claim states “added as an exogenous microorganism…” It is not clear if this microorganism is in addition to the microorganism that s loaded on an inner pore of the soaked powder carrier or if it is included in said microorganism. 

Regarding Claim 14:
	The claim states “a sequence of step (3) and step (5) is not unique.” This limitation is indefinite for the same reasons as claim 7.

The remaining claims are indefinite as they depend form indefinite claims.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 states “alternatively, the powder carrier is added directly into the bioreactor…” This limitation does not include all the limitations of claim 1 because claim 1 requires “adding the soaked powder carrier into a bioreactor”. Claim 7 states the “sequence of steps (1), (2) and (3) is not unique…” this limitation does not further limit claim 1 because claim 1 requires obtaining a screened powder carrier and adding a solvent to the screened powder carrier, obtaining a soaked powder carrier and adjusting the pH of the soaked powder carrier. Steps 1-3 are required to be unique in claim 1 since the product of the preceding step is needed in the subsequent step, therefore they cannot occur at the same time.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The claims would be allowable in view of the closest prior art, Gaid et al (US 2006/0000771), Cote et al (USPN 5,932,099), and Savage (USPN 4,186,085). The prior art teaches dispersing a powder carrier into a biological reactor and loading microorganism in the bioreactor on the powder carrier (see Gaid and Cote). The prior art additionally teaches preparing a slurry of a powder to add in wastewater treatment. The prior art does not teach settling the powder-loaded biological floccules in a sedimentation zone (see Savage). It would not have been obvious to add the sedimentation zone to the prior art because the prior art uses membrane separation and the powder is being added in order to aid in the membrane separation process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        1/10/2022